DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 

Applicant's arguments with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argues: Accordingly, it is evident that Yamaguchi is similar in some respects to the above-discussed arrangement described in paragraph [0005] at page 3 of the specification of the present application in which an evaluation function value related to the servo control parameter under machine learning is not generally displayed until the machine learning ends. Therefore, an operator cannot understand a progress state of the machine learning on the basis of the evaluation function value. Therefore, the operator cannot evaluate the evaluation function value under machine learning and determine whether the machine learning will be continued, interrupted, or ended. (Remarks page 10)
The Examiner notes that the claims measure the invention. During prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. 

Applicant argues: claim 1 of the present application specifically recites an output device that is controlled to "acquire a plurality of evaluation function values which are obtained using servo data or are calculated using the servo data, the plurality of evaluation function values being acquired from a machine learning device that performs machine learning with respect to a servo control device (emphasis added)" and to "output the plurality of acquired evaluation function values (emphasis added)."… Yamaguchi does not teach, or even suggest, that its disclosed machine learning device provides a plurality of evaluation function values to an output device and that the output device outputs a plurality of evaluation function values that were acquired from the machine learning device. Accordingly, it is evident that even assuming, strictly arguendo, that one having ordinary skill in the subject art would be motivated to combine the disclosures of Fujita and Yamaguchi as asserted in the Office Action, the combination would still not result in providing an apparatus that makes it possible for an operator to understand a progress state of machine learning from the evaluation function values. For example, this progress state information can assist an operator in determining whether the machine learning will be continued, interrupted, or ended. See, for example, Fig. 7 and associated disclosure in the specification of the present application. (Remarks page 10-11)
Examiner notes that FUJITA discloses a plurality of evaluation function values in [0083] “The evaluation function H differs depending on the purpose of control”, or at least render the feature obvious. Yamaguchi discloses a plurality of evaluation function values in [0007] “…at least a priority factor…” and [0018] “…priority factors”, or at least render the feature obvious. Therefore, the FUJITA-Yamaguchi combination discloses the claimed feature of a plurality of evaluation function values, or at least render the feature obvious. Furthermore, as outlined above, understanding a progress state of machine learning is not a claimed feature. The features upon which applicant’s argument relies are not recited in the rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA (US 20170199510 A1), in view of Yamaguchi (US 20180164756 A1).
Regarding Claim 1, FUJITA discloses an output device comprising: a memory configured to store a program; and 
a processor configured to execute the program and control the output device ([0064] “The control parameter adjustment device 1a includes a calculation device 41, such as a central processing unit (CPU), that performs calculation processing; a memory 42 that is used by the calculation device 41 as a work area; a storage device 43 that stores therein software; and a communication device 44 that has a function for communicating with an external device. The functions of the control parameter adjustment device 1a illustrated in FIG. 1 are implemented by the calculation device 41 executing software.”) to: 
acquire a plurality of evaluation function values ([0083] “First, at Step S1, the evaluation function H, which used when a parameter is searched, is defined. The evaluation function H differs depending on the purpose of control.”) which are obtained using servo data or are calculated using the servo data, the plurality of evaluation function values being acquired from a servo control device (Fig. 1, servo control unit 3) that controls a servo motor (Fig. 1, motor 2) that drives a shaft of a machine tool, a robot, or an industrial machine ([0003] “A mechanical system of a control-target mechanical device is provided with a plurality of shafts, each of which is controlled by a motor.”); and 
output the plurality of acquired evaluation function values ([0107] “Therefore, the values of the evaluation function H are calculated to display the calculation results on the output device 89.” [0125] “At Step S310, not only the graph of the evaluation function is output but also the motion trajectories, on which the evaluation function is equal to or less than the set allowable value H0, are all drawn and superimposed, and are displayed on the output device 89.”).
the plurality of evaluation function values being acquired from a machine learning device that performs machine learning with respect to a servo control device.
However, in the same field of endeavor, Yamaguchi discloses evaluation function values which are obtained using servo data or are calculated using the servo data, the plurality of evaluation function values being acquired from a machine learning device that performs machine learning with respect to a servo control device ([0007] “a machine learning device is introduced into a control apparatus or a field computer placed in a rank higher than a plurality of controllers to perform machine learning so that a priority factor is optimized… In the control system of the present invention, a plurality of value functions used in machine learning may be stored in advance according to at least a priority factor, and an optimum one of the value functions may be selectively used from a data base according to a situation.” [0009] “In addition, the control system is connected to at least one another high-order apparatus and mutually exchanges or shares the machine learning result with the other high-order apparatus.” [0033] “Then, with a value function (evaluation function) indicating to what degree a state or an action selected based on the above acquired mapping is valuable, the agent updates the value function (evaluation function) while repeatedly performing actions to learn an optimum action corresponding to a state.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of FUJITA with the feature that evaluation function values use servo data or are calculated using the servo data from a machine learning device. Doing so could optimize parameters of the system.
Claim 2, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to display, via a display unit the plurality of evaluation function values on a display screen (FUJITA [0096] “An output device 89 outputs an adjustment result to an operator. A monitor is a specific example of the output device 89.”).
Regarding Claim 3, FUJITA-Yamaguchi discloses the output device according to claim 2, wherein the processor is further configured to execute the program and control the output device to create a drawing indicating change over time in the plurality of evaluation function values during machine learning, wherein the created drawing is displayed on the display screen (FUJITA Fig. 6 and Fig. 13, Yamaguchi [0009] “According to an embodiment of the present invention, it is possible to estimate the combination of gain that improves a priority factor with respect to each machine that is to be controlled and apply an estimated result to machine control by a controller to improve the priority factor in the machine in real time and automatically” render the claimed feature obvious).
Regarding Claim 4, FUJITA-Yamaguchi discloses the output device according to claims 1, wherein the processor is further configured to execute the program and control the output device to output a smallest value of the plurality of evaluation function values (FUJITA [0126] “At Step S301, as expressed by the following equation (9), the difference between the maximum and minimum values of the amount of quadrant projection is set as the evaluation function H.” Examiner notes the .
Regarding Claim 5, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to output a smallest value of all the evaluation function values acquired from the start of machine learning (FUJITA [0126] “At Step S301, as expressed by the following equation (9), the difference between the maximum and minimum values of the amount of quadrant projection is set as the evaluation function H.”).
Regarding Claim 6, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to output the plurality of acquired evaluation function values on a real-time basis (Yamaguchi [0009] “According to an embodiment of the present invention, it is possible to estimate the combination of gain that improves a priority factor with respect to each machine that is to be controlled and apply an estimated result to machine control by a controller to improve the priority factor in the machine in real time and automatically” render the claimed feature obvious).
Regarding Claim 7, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to output the plurality of acquired evaluation function values when an operator outputs a display instruction ([0145] “At this time, the user determines whether a parameter-search result output to the output device 89 satisfies the required specifications. When the parameter-search result does not .
Regarding Claim 9, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to output the plurality of acquired evaluation function values when the evaluation function value is equal to or smaller than a predetermined threshold (FUJITA [0125] “At Step S310, not only the graph of the evaluation function is output but also the motion trajectories, on which the evaluation function is equal to or less than the set allowable value H0, are all drawn and superimposed, and are displayed on the output device 89.”).
Regarding Claim 10, FUJITA-Yamaguchi discloses the output device according to claim 1, wherein the processor is further configured to execute the program and control the output device to output the plurality of acquired evaluation function values when machine learning is interrupted or ended (Examiner takes official notice that outputting the last valid values when a process is interrupted or ended is a well-known and widely-implemented design in the art).
Regarding Claim 13, FUJITA-Yamaguchi discloses a control device comprising: the output device according to claim 1; a servo control device that controls a servo motor that drives a shaft of a machine tool, a robot, or an industrial machine (FUJITA [0003] “A mechanical system of a control-target mechanical device is provided with a plurality of shafts, each of which is controlled by a motor.”); a machine learning device that performs machine learning with respect to the servo control device (Yamaguchi [0007] “a machine learning device is ; and a numerical control device that outputs a control command to the servo control device (FUJITA [0095] “The input-output unit 8 is an interface that receives a user's inputs of the initial value of a parameter search and the evaluation function and then outputs a result of the parameter adjustment performed by the parameter search unit 7 to a user.”).
Regarding Claim 14, FUJITA-Yamaguchi discloses the control device according to claim 13, wherein the output device is included in one of the servo control device, the machine learning device, and the numerical control device (See FUJITA Fig. 10, the “input-output unit 8” is included in “a control parameter adjustment device 1b”. Device 1b can be interpreted at least as a servo control device or a numerical control device).
Regarding Claim 15, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 15.

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over FUJITA (US 20170199510 A1), in view of Yamaguchi (US 20180164756 A1), further in view of EGUCHI (US 20090248175 A1).
Regarding Claim 8, FUJITA-Yamaguchi discloses the output device according to claim 1. In the same field of endeavor, EGUCHI discloses wherein the processor is further configured to execute the program and control the output device to output the plurality of acquired evaluation function values when a total of the number of trials from the start of learning reaches a predetermined number of times ([0041] “the plant operator can check whether a desired operation method has been learnt and determine whether to complete the learning before a maximum learning count, which is set in advance, is reached”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of FUJITA-Yamaguchi with the feature of outputting evaluation function values when a total of the number if trials from the start of learning reaches a predetermined number of times. This is a common design in the art and is expressly disclosed by EGUCHI. Implementing such design could avoid unexpected situation and errors, e.g. dead loop caused by dangling situation. Doing so could also provide increased flexibility to users.
Regarding Claim 11, FUJITA-Yamaguchi discloses the output device according to claim 1. In the same field of endeavor, EGUCHI discloses the processor is further configured to execute the program and control the output device to output an interruption instruction to the machine learning device ([0041] “the plant operator can check whether a desired operation method has been learnt and determine whether to complete the learning before a maximum learning count”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of FUJITA-Yamaguchi with the feature of outputting interruption instruction to the machine learning device. Doing so could also provide increased flexibility to users.
Regarding Claim 12, FUJITA-Yamaguchi discloses the output device according to claim 1. In the same field of endeavor, EGUCHI discloses wherein the processor is further configured to execute the program and control the output device to output an interruption instruction when a smallest value of all the evaluation function values acquired from the start of machine learning has settled ([0077] “In step 2100, a decision is made; if learning count 1 is smaller than the maximum learning count set in step 1000 or a learning termination condition is not met, 1 is incremented by one and the sequence returns to step 1200; if 1 has reached the maximum learning count or the termination condition is met, the sequence proceeds to step 2200.” [0129] “Learning is determined to have converged when (1) the value of parameter b is not further reduced with respect to the rough sketch of the evaluation function, (2) the evaluation function value with respect to the learning count has been increased to near the maximum value and have converged, or (3) all mode output values with respect to the learning count have been reduced to or below the control target value and have converged.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the device of FUJITA-Yamaguchi with the feature of outputting interruption instruction when a smallest value of all the evaluation function values acquired from the start of machine learning has settled. Doing so could also provide increased flexibility to users. This is a common design in the art and is expressly disclosed by EGUCHI. Implementing such design could improve efficiency of the system. Doing so could also provide increased flexibility to users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613